DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 10/04/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 102(a)(1) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 1-7, are objected to because of the following informalities:  In claim 1, line 6-7, recites “operating parameter values comprising” however should recite “operating parameter values, the different set of operating parameter values comprising”. Further in claim 1, line 14, recites “the an” however should recite “. Appropriate correction is required.
Claim 7, is further objected to because of the following informalities:  Currently claim 7, depend on claim 1, however should depend on claim 5.  Appropriate correction is required.
Claims 8-14, are objected to because of the following informalities:  In claim 8, line 4, recites “operating parameter values comprising” however should recite “operating parameter values, the different set of operating parameter values comprising”. Claims 9-14, are objected based on their dependency on the objected base claim and inherent the same deficiency. Appropriate correction is required.
Claim 14, is further objected to because of the following informalities:  Currently claim 14, depend on claim 8, however should depend on claim 12.  Appropriate correction is required.
Claims 15-20, are objected to because of the following informalities:  In claim 15, line 7, recites “operating parameter values comprising” however should recite “operating parameter values, the different set of operating parameter values comprising”. Further in claim 15, line 15, recites “the an” however should recite “. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the plurality of iterations use a different set of operating parameter values" in in lines 5-6, and further recites “select a set of operating parameter values, from an iteration of the plurality of iteration” in lines 14-15. However from the claim language it is not clear if a selected set of parameter values as recited in lines 14-15, are from different set of parameter values or said values are different, hence making claim 1 indefinite. Claims 2-7, are rejected based on their dependency on the rejected base claim and inherent the same deficiency.
Claim 5, recites the limitation "select a set of operating parameter values from the iteration which resulted in the improved performance" in in lines 11-12, however Claim 1, in which claim 5 depends on also recites “select a set of operating parameter values from an iteration of the plurality of iterations that corresponds to an improved performance” in lines 14-16. However from the claim language it is not clear if the claimed select a set of operating parameter values from the iteration which resulted in the improved performance as being claimed in claim 5, is same or different from claim 1, hence making claim 5 indefinite.
Claim 8, recites the limitation "the plurality of iterations use a different set of operating parameter values" in in lines 3-4, and further recites “selecting, by the processor, a set of operating parameter values, from an iteration of the plurality of iteration” in lines 12-13. However from the claim language it is not clear if selecting a set of parameter values as recited in lines 12-13, are from different set of parameter values or said values are different, hence making claim 8 indefinite. Claims 9-14, are rejected based on their dependency on the rejected base claim and inherent the same deficiency.
Claim 12, recites the limitation "selecting a set of operating parameter values from the iteration which resulted in the improved performance" in in lines 11-12, however Claim 8, in which claim 12 depends on also recites “selecting, by the processor, a set of operating parameter values from an iteration of the plurality of iterations that corresponds to an improved performance” in lines 14-16. However from the claim language it is not clear if the selected a set of operating parameter values from the iteration which resulted in the improved performance as being claimed in claim 12, is same or different from claim 8, hence making claim 5 indefinite.
Claim 15, recites the limitation "the plurality of iterations use a different set of operating parameter values" in in lines 6-7, and further recites “select a set of operating parameter values, from an iteration of the plurality of iteration” in lines 15-16. However from the claim language it is not clear if a selected set of parameter values as recited in lines 15-16, are from different set of parameter values or said values are different, hence making claim 15 indefinite. Claims 16-20, are rejected based on their dependency on the rejected base claim and inherent the same deficiency.
Claim 19, recites the limitation "select a set of operating parameter values from the iteration which resulted in the improved performance" in in lines 12-13, however Claim 15, in which claim 19 depends on also recites “select a set of operating parameter values from an iteration of the plurality of iterations that corresponds to an improved performance” in lines 15-16. However from the claim language it is not clear if the selected a set of operating parameter values from the iteration which resulted in the improved performance as being claimed in claim 19, is same or different from claim 15, hence making claim 19 indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 12-17 and 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran (US PGPUB 2016/0259994 A1) and further in view of Sekiyama (US PGPUB 2018/0365558 A1).

As per claim 1, Ravindran discloses a system (Ravindran, Fig. 4 and Fig. 5) comprising:
a processor (Ravindran, Fig. 4:413) configured to:
execute a plurality of iterations of a given layer of a neural network to process a first dataset (Ravindran, paragraphs 10, 33 and 37, discloses The image processing system, therefore, provides a method for building and fine tuning CNNs proven to output an accurate classification of an image. Through an iterative process, a candidate architecture and candidate parameters for CNN may be selected to build, train, and optimize a CNN), wherein each iteration of the plurality of iterations uses a different set of operating parameter values comprising one or more of an image size, a number of channels, a batch size, and a number of output feature maps (Ravindran, paragraphs 10 and 34-35, discloses The candidate parameters may include …. a batch size, a maximum number of training epochs, an input image size, a number of feature maps at every layer of the CNN, a convolutional filter size);
select a set of operating parameter values, from the an iteration of the plurality of iterations (Ravindran, paragraph 10, 36-37, discloses  The image processing system, therefore, provides a method for building and fine tuning CNNs proven to output an accurate classification of an image. Through an iterative process, a candidate architecture and candidate parameters for CNN may be selected to build, train, and optimize a CNN).
Ravindran discloses select a set of operating parameters from an iteration of the plurality of iteration of the given layer as being explained above however does not explicitly discloses select a set of operating parameter values, from the an iteration of the plurality of iterations that corresponds to an improved performance, for use in future executions of the given layer. Although said feature would have been obvious in view of Ravindran teachings to use selected parameter values for use in future execution of the given layer. Further said feature is well known in the art for instance Sekiyama discloses select a set of operating parameter values, from the an iteration of the plurality of iterations that corresponds to an improved performance, for use in future executions of the given layer (Sekiyama, paragraphs 25, 48-49, and 53, discloses In some embodiments, the performance of a future iteration (not depicted) may result in significant performance increases in define-by-run neural networks using the technique. Discovered performance may result in thirty-nine percent speed improvement in sixteen iterations compared to neural networks not utilizing techniques consistent with embodiments..).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Ravindran teachings by utilizing the updated parameters for subsequent layer, as taught by Sekiyama.
The motivation would be reducing memory utilization of an artificial neural network (paragraph 39), as taught by Sekiyama.

As per claim 2, Ravindran in view of Sekiyama further discloses the system as recited in claim 1, wherein the processor is configured to execute the plurality of iterations of the given layer prior to executing another layer of the neural network (Ravindran, paragraphs 34 and 36).

As per claim 3, Ravindran in view of Sekiyama further discloses the system as recited in claim 1, wherein the processor is further configured to capture performance data corresponding to each of the plurality of iterations (Sekiyama, paragraphs 46 and 52), wherein the performance data comprises one or more of execution time, power consumption, memory usage, memory bandwidth usage, and/or register usage (Sekiyama, paragraph 46, discloses The ranking of the tested candidate algorithms at 244 may include ranking the performance based on one or more factors (e.g., memory usage).

As per claim 5, Ravindran in view of Sekiyama further discloses the system as recited in claim 1, wherein the processor is further configured to: 
execute a plurality of iterations of a plurality of layers of the neural network to process the first dataset, wherein each iteration of the plurality of iterations varies one or more operating parameters (Ravindran, paragraphs 10, 33 and 37); 
for each layer of the plurality of layers: capture performance data during each iteration of the plurality of iterations (Sekiyama, paragraphs 3, 4 and 37); 
determine which iteration of the plurality of iterations results in an improved performance compared to other iterations of the plurality of iterations based on the captured performance data (Sekiyama, paragraphs 52 and 53); 
select a set of operating parameter values from the iteration which resulted in the improved performance (Ravindran, paragraph 10, 36-37); and 
execute the layer of the neural network with the selected set of operating parameter values to process the a second dataset (Ravindran, paragraph 10, 36-37).

As per claim 6, Ravindran in view of Sekiyama further discloses the system as recited in claim 1, wherein the processor is further configured to execute the given layer of the neural network with the selected set of operating parameter values to process a plurality of other datasets (Ravindran, paragraph 10).


As per claim 7, Ravindran in view of Sekiyama further discloses the system as recited in claim 1, wherein the first and second datasets are images (Ravindran, paragraph 10).

As per claim 8, please see the analysis of claim 1.

As per claim 9, please see the analysis of claim 2.

As per claim 10, please see the analysis of claim 3.

As per claim 12, please see the analysis of claim 5.

As per claim 13, please see the analysis of claim 6.

As per claim 14, please see the analysis of claim 7.

As per claim 15, Ravindran discloses an apparatus (Ravindran, Fig. 4 and Fig. 5) comprising:
a memory storing a first dataset and a second dataset (Ravindran, Fig. 4:140, and paragraph 21); and 
a plurality of compute units coupled to the memory (Ravindran, Fig. 4:400:413), wherein the plurality of compute units are configured to:
execute a plurality of iterations of a given layer of a neural network to process the first dataset (Ravindran, paragraphs 10, 33 and 37, discloses The image processing system, therefore, provides a method for building and fine tuning CNNs proven to output an accurate classification of an image. Through an iterative process, a candidate architecture and candidate parameters for CNN may be selected to build, train, and optimize a CNN), wherein each iteration of the plurality of iterations uses a different set of operating parameter values comprising one or more of an image size, a number of channels, a batch size, and a number of output feature maps (Ravindran, paragraphs 10 and 34-35, discloses The candidate parameters may include a learning rate, a batch size, a maximum number of training epochs, an input image size, a number of feature maps at every layer of the CNN);
select a set of operating parameter values, from the an iteration of the plurality of iterations (Ravindran, paragraph 10, 36-37, discloses  The image processing system, therefore, provides a method for building and fine tuning CNNs proven to output an accurate classification of an image. Through an iterative process, a candidate architecture and candidate parameters for CNN may be selected to build, train, and optimize a CNN),
and execute the given layer of the neural network with the selected operating parameter values to process the second dataset (Ravindran, paragraphs 10, 33 and 37).
Ravindran discloses select a set of operating parameters from an iteration of the plurality of iteration of the given layer as being explained above however does not explicitly discloses select a set of operating parameter values, from the an iteration of the plurality of iterations that corresponds to an improved performance, for use in future executions of the given layer. Although said feature would have been obvious in view of Ravindran teachings to use selected parameter values for use in future execution of the given layer. Further said feature is well known in the art for instance Sekiyama discloses select a set of operating parameter values, from the an iteration of the plurality of iterations that corresponds to an improved performance, for use in future executions of the given layer (Sekiyama, paragraphs 25, 48-49, and 53, discloses In some embodiments, the performance of a future iteration (not depicted) may result in significant performance increases in define-by-run neural networks using the technique. Discovered performance may result in thirty-nine percent speed improvement in sixteen iterations compared to neural networks not utilizing techniques consistent with embodiments..).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Ravindran teachings by utilizing the updated parameters for subsequent layer, as taught by Sekiyama.
The motivation would be reducing memory utilization of an artificial neural network (paragraph 39), as taught by Sekiyama.

As per claim 16, Ravindran in view of Sekiyama further discloses the apparatus as recited in claim 15, wherein said iterations correspond to a layer tuning process, and the plurality of compute units are configured to perform the layer tuning process on at least on other layer of the neural network (Ravindran, paragraphs 10 and 31)

As per claim 17, please see the analysis of claim 3.

As per claim 19, please see the analysis of claim 5.

As per claim 20, please see the analysis of claim 7.


Claim(s) 4, 11 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran (US PGPUB 2016/0259994 A1) and further in view of Sekiyama (US PGPUB 2018/0365558 A1) and further in view of Faivishevsky (US PGPUB 2018/0082212 A1).

As per claim 4, Ravindran in view of Sekiyama further discloses the system as recited in claim 1, wherein the Ravindran in view of Sekiyama does not explicitly disclose iteration of the plurality of iterations with a lowest execution time has the improved performance.
Faivishevsky discloses iteration of the plurality of iterations with a lowest execution time has the improved performance (Faivishevsky, paragraphs 39 and 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Ravindran in view of Sekiyama teachings by implementing optimization engine to the system, as taught by Faivishevsky.
The motivation would be to provide an improved system that can facilitate the speeding up of machine learning algorithms and training (paragraph 33), as taught by Faivishevsky.

As per claim 11, please see the analysis of claim 4.

As per claim 18, please see the analysis of claim 4.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633